COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-09-326-CV
 
 
IN THE GUARDIANSHIP OF BUFORD SCOTT, JR.
 
                                              ------------
 
                       FROM
COUNTY COURT OF HOOD COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Appellant
Buford Scott, Jr. attempts to appeal the trial court=s
September 3, 2009 AOrder Approving Motion for
Independent Medical Evaluation.@  On October 15, 2009, we notified Scott of our
concern that the court lacked jurisdiction over this appeal because the order
does not appear to be an appealable interlocutory order.  We also informed Scott that the appeal would
be dismissed unless he or any party desiring to continue the appeal filed with
the court on or before October 26, 2009, a response showing grounds for
continuing the appeal.  We have received
no response.  Accordingly, we dismiss
this appeal for want of jurisdiction.  See
Tex. R. App. P. 42.3(a), 43.2(f); see also De Ayala v. Mackie, 193
S.W.3d 575, 578 (Tex. 2006) (discussing tests to determine whether
interlocutory probate court orders are appealable).
PER CURIAM
 
PANEL:  MEIER, LIVINGSTON, and
McCOY, JJ.
 
DELIVERED:  NOVEMBER 25, 2009




[1]See Tex. R. App. P. 47.4.